230 F.2d 425
In the Matter of THIRD AVENUE TRANSIT CORPORATION, SurfaceTransportation Corporation of New York, Westchester StreetTransportation Company, Inc., The Westchester ElectricRailroad Company, Warontas Press, Inc., Debtors.SICILIAN ASPHALT PAVING COMPANY, Inc., Claimant-Appellant,v.Lester T. DOYLE, as Trustee in Reorganization, Appellee.
No. 226, Docket 23914.
United States Court of AppealsSecond Circuit.
Submitted Dec. 21, 1955.Decided Jan. 11, 1956.

John L. Flynn, New York City (John M. Foley, New York City, on the brief), for appellant.
Saxe, Bacon, O'Shea & Bryan, New York City, for appellee.
Before FRANK, HINCKS and LUMBARD, Circuit Judges.
PER CURIAM.


1
We affirm on the opinion of Judge Dimock.  138 F.Supp. 623.